J-S14043-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    CHRISTINA MARIE FAMIANO                         :
                                                    :
                       Appellant                    :   No. 2626 EDA 2018

         Appeal from the Judgment of Sentence Entered August 1, 2018
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0000352-2013


BEFORE:      LAZARUS, J., NICHOLS, J., and PELLEGRINI*, J.

MEMORANDUM BY PELLEGRINI, J.:                                 FILED APRIL 10, 2019

       Christina Famiano (Famiano) appeals from the judgment of sentence

imposed by the Court of Common Pleas of Delaware County after it revoked

her probation.       Appellate counsel seeks to withdraw under Anders v.

California, 386 U.S. 738 (1967) and Commonwealth v. Santiago, 978 A.2d

349 (Pa. 2009). Upon review, we grant the application to withdraw and affirm

the judgment of sentence.

                                               I.

       In April 2013, Famiano pleaded guilty to Insurance Fraud (F3), 18

Pa.C.S. § 4117(a)(2), and was sentenced to two years’ probation.1 Soon after

____________________________________________


1 At the time of this offense, Famiano was on probation for an unrelated
offense. Famiano also received a revocation sentence at that case, which she
appealed at docket number 2624 EDA 2018. We have separately issued a
memorandum for that matter.


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S14043-19



her sentence, Famiano committed technical violations of her probation,

resulting in a bench warrant being issued in June 2013. Famiano was not

arrested until December 2014. A hearing officer found probable cause that

she violated her probation and directed that she be detained for formal

revocation proceedings, which took place on January 14, 2015.2       The trial

court revoked Famiano’s probation and re-sentenced her to two years’

probation concurrently with the revocation sentence in an unrelated case.

        Famiano was arrested for probation violations in September 2015 and a

Gagnon I hearing was held on October 6, 2015. The hearing officer deferred

Famiano’s Gagnon II hearings so that she could enter an outpatient

rehabilitation program. Famiano failed to complete the program and tested

positive for cocaine in February 2016, leading to more bench warrants in April

2016.

        Famiano was not apprehended until June 1, 2018.     At the August 1,

2018 Gagnon II hearing, Famiano requested inpatient rehabilitation which

the trial court denied and revoked her probationary term. Famiano was re-
____________________________________________


2 In Gagnon v. Scarpelli, 411 U.S. 778 (1973), the United Supreme Court
held that a person accused of violating their probation is entitled to two
hearings before revocation. Generally, “[w]hen a parolee or probationer is
detained pending a revocation hearing, due process requires a determination
at a pre-revocation hearing, a Gagnon I hearing, that probable cause exists
to believe that a violation has been committed. Where a finding of probable
cause is made, a second, more comprehensive hearing, a Gagnon II hearing,
is required before a final revocation decision can be made.” Commonwealth
v. Ferguson, 761 A.2d 613, 617 (Pa. Super. 2000).




                                           -2-
J-S14043-19



sentenced to one to four years’ incarceration in state prison imposed

concurrently to her other case.3

       Famiano     filed   counseled     post-sentence   motions   to   modify   her

sentences, which were denied, following which she filed this appeal.

                                               II.

       We must first rule on counsel’s application to withdraw.                  See

Commonwealth v. Martuscelli, 54 A.3d 940, 947 (Pa. Super. 2013) (“When

presented with an Anders brief, this Court may not review the merits of the

underlying issues without first passing on the request to withdraw.”). Both

procedural and substantive requirements must be satisfied.              Procedurally,

counsel must: (1) petition the court for leave to withdraw stating that, after

making a conscientious examination of the record, counsel has determined

that the appeal would be frivolous; (2) furnish a copy of the brief to the

defendant; and (3) advise the defendant that he or she has the right to retain

private counsel or raise additional arguments that the defendant deems

worthy of the court’s attention. See Commonwealth v. Cartrette, 83 A.3d

1030, 1032 (Pa. Super. 2013).

       Appellate counsel has complied with these procedural elements.

Counsel certifies that he examined the record, believes that any appeal would

____________________________________________


3 Famiano received a Risk Recidivism Reduction Incentive (RRRI) sentence,
resulting in a minimum sentence of nine months. See 61 Pa.C.S. § 4505(c).
Due to the application of time credit, her sentence effectively commenced
June 1, 2018.


                                           -3-
J-S14043-19



be frivolous, and provided Famiano with a copy of the brief.       In addition,

counsel has attached to his application a copy of the letter sent to Famiano

informing her of his conclusions and her right to hire counsel or file her own

brief. See Commonwealth v. Woods, 939 A.2d 896, 900 (Pa. Super. 2007)

(noting this Court’s precedents requiring that counsel attach to their

withdrawal petition a copy of the letter sent to the client).

      Next, we examine the substantive elements. The brief accompanying

the petition to withdraw must:     (1) provide a summary of the procedural

history and facts with citations to the record; (2) refer to anything in the

record that counsel believes arguably supports the appeal; (3) set forth

counsel’s conclusion that the appeal is frivolous; and (4) state counsel’s

reasons for concluding that the appeal is frivolous. See Santiago, 978 A.2d

at 361.

      Counsel’s Anders brief summarizes the factual and procedural history

and identifies one potential issue. It cites to parts of the record that tend to

support the claim and outlines the legal analysis that led counsel to conclude

that any appeal would be frivolous.

                                         III.

      Because the brief complies with the procedural mandates, we consider

the one issue raised:




                                      -4-
J-S14043-19


       I.     Whether the [one to four] year term of imprisonment
              imposed herein is harsh and excessive under the
              circumstances[.]4

       The right to appellate review of the discretionary aspects of a sentence

is not absolute and must be considered a petition for permission to appeal.

See Commonwealth v. Hoch, 936 A.2d 515, 518 (Pa. Super. 2007); Hoch,

936 A.2d at 518 (citation omitted). To invoke this court’s jurisdiction when

challenging the discretionary aspects of a sentence, “we conduct a four-part

analysis to determine:        (1) whether appellant has filed a timely notice of

appeal; (2) whether the issue was properly preserved at sentencing or in a

motion to reconsider and modify sentence; (3) whether appellant’s brief has

a fatal defect; and (4) whether there is a substantial question that the

sentence appealed from is not appropriate under the Sentencing Code.”

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (citations

omitted).



____________________________________________


4 Our standard of review of the discretionary aspects of a sentence is as
follows:

       The imposition of sentence following the revocation of probation
       is vested within the sound discretion of the trial court, which,
       absent an abuse of that discretion, will not be disturbed on appeal.
       An abuse of discretion is more than an error in judgment—a
       sentencing court has not abused its discretion unless the record
       discloses that the judgment exercised was manifestly
       unreasonable, or the result of partiality, prejudice, bias or ill-will.

Commonwealth v. Swope, 123 A.3d 333, 340 (Pa. Super. 2015).


                                           -5-
J-S14043-19


       Whether a particular challenge to a sentence amounts to a substantial

question is determined on a case-by-case basis.      See Commonwealth v.

Coulverson, 34 A.3d 135, 142 (Pa. Super. 2011) (citation omitted).          “A

substantial question exists only when the appellant advances a colorable

argument that the sentencing judge’s actions were either: (1) inconsistent

with a specific provision of the Sentencing Code; or (2) contrary to the

fundamental norms which underlie the sentencing process." Commonwealth

v. Glass, 50 A.3d 720, 727 (Pa. Super. 2012) (citations and internal quotation

marks omitted).

       "[A]rguments that the sentencing court failed to consider the factors

proffered in 42 Pa.C.S. § 9721 does present a substantial question whereas a

statement that the court failed to consider facts of record, though necessarily

encompassing the factors of § 9721, has been rejected." Commonwealth v.

Dodge, 77 A.3d 1263, 1272 n. 8 (Pa. Super. 2013).

       Famiano failed to satisfy prong two of the test because her post-

sentence motion that her sentence was excessive was filed on August 14,

2018, one day after the applicable ten-day period for such motion had expired.

See Pa.R.Crim.P. 720(A)(1).5 Her challenge that her sentence is excessive is

not preserved for appellate review. Commonwealth v. Wrecks, 931 A.2d



____________________________________________


5Famiano was re-sentenced on August 1, 2018. Since the 10th day for filing
her post-sentence motions fell on a weekend, the last day to timely file would
have been Monday, August 13, 2018. See 1 Pa.C.S. § 1908.

                                           -6-
J-S14043-19


717, 719 (Pa. Super. 2007) (“An untimely post-sentence motion does not

preserve issues for appeal.”).

      Even if Famiano had timely preserved the issue, her appeal still would

be without merit because she has not shown that her sentence was

inconsistent with the Sentencing Code or contrary to the fundamental norms

that underlie the sentencing process. Upon revoking probation, the trial court

is limited only by the maximum sentence that it could have originally imposed

with the caveat that the court shall not impose a sentence of total confinement

unless it finds that: “(1) the defendant has been convicted of another crime;

or (2) the conduct of the defendant indicates that it is likely that he will commit

another crime if he is not imprisoned; or (3) such a sentence is essential to

vindicate the authority of the court.” 42 Pa.C.S. § 9771(c).

      Here, the court sentenced Famiano to county prison in January 2015 for

her Theft by Deception conviction. When she was detained on the Insurance

Fraud charge, the trial court gave her an opportunity to enroll in outpatient

treatment that she did not successfully complete. The next year, she tested

positive for drugs and failed to report, leading to new bench warrants on both

of her cases. Famiano was not arrested on those bench warrants until over

two years later.

      Based on this background, any assertion that the court abused its

discretion in imposing total confinement is frivolous.      The court previously

sentenced Famiano to county imprisonment and gave her a chance to


                                       -7-
J-S14043-19


complete outpatient treatment, which she failed to do. The court was justified

in imposing total confinement to both vindicate its authority and prevent

additional crimes. Accordingly, we would find this issue to be frivolous even

if preserved.

                                     IV.

      Finally, we have conducted our own independent review of the record to

identify any preserved, non-frivolous issues that are not raised in the Anders

brief. See Commonwealth v. Yorgey, 188 A.3d 1190, 1197 (Pa. Super.

2018). We conclude that there are not any preserved, non-frivolous issues

that could be raised.

      Application to withdraw as counsel granted.     Judgment of sentence

affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/10/19




                                    -8-